Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 1 of 11 PageID #: 697




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 CLAYTON W.,                         )
                                     )
                       Plaintiff,    )
                                     )
                    v.               )            No. 2:19-cv-00513-JPH-DLP
                                     )
 ANDREW M. SAUL, Commissioner of the )
 Social Security Administration,     )
                                     )
                       Defendant.    )




            ENTRY REVIEWING THE COMMISSIONER’S DECISION

       Plaintiff Clayton W. (the "Plaintiff") seeks judicial review of the Social

 Security Administration's decision denying his petition for certain benefits. For

 the reasons that follow, the decision is REMANDED.

       The Plaintiff applied for supplemental security income ("SSI") from the

 Social Security Administration ("SSA") on April 7, 2016, alleging disability

 beginning on April 1, 2011. [Dkt. 7-2 at 16.] His application was initially denied

 on July 22, 2016, [Dkt. 7-4 at 4], and again upon reconsideration on October

 11, 2016, [Dkt. 7-4 at 16].

       Administrative Law Judge Ronald T. Jordan (the "ALJ") conducted a

 hearing on June 18, 2018, [Dkt. 7-2 at 32–62], and issued a decision on July

 17, 2018, concluding that the Plaintiff was not entitled to receive benefits, [Dkt.

 7-2 at 13–24]. The Appeals Council denied review on August 29, 2019. [Dkt. 7-

                                         1
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 2 of 11 PageID #: 698




 2 at 2.] On October 28, 2019, the Plaintiff timely filed this civil action asking the

 Court to review the denial of benefits according to 42 U.S.C. § 1383(c). [Dkt. 1.]

 The Court notes that jurisdiction is also proper according to 42 U.S.C. § 405(g).

                                        I.
                                STANDARD OF REVIEW

       "The Social Security Act authorizes payment of disability . . . benefits . . .

 to individuals with disabilities." Barnhart v. Walton, 535 U.S. 212, 214 (2002).

 "The statutory definition of 'disability' has two parts. First, it requires a certain

 kind of inability, namely, an inability to engage in any substantial gainful

 activity.   Second, it requires an impairment, namely, a physical or mental

 impairment, which provides reason for the inability. The statute adds that the

 impairment must be one that has lasted or can be expected to last . . . not less

 than 12 months." Id. at 217. "The standard for disability claims under the Social

 Security Act is stringent." Williams-Overstreet v. Astrue, 364 F. App'x 271, 274

 (7th Cir. 2010).     "Even claimants with substantial impairments are not

 necessarily entitled to benefits, which are paid for by taxes, including taxes paid

 by those who work despite serious physical or mental impairments and for whom

 working is difficult and painful." Id. at 274.

       When an applicant appeals an adverse benefits decision, this Court's role

 is limited to ensuring that the ALJ applied the correct legal standards and that

 substantial evidence exists for the ALJ's decision. Barnett v. Barnhart, 381 F.3d

 664, 668 (7th Cir. 2004) (citation omitted). For the purpose of judicial review,

 "[s]ubstantial evidence is such relevant evidence as a reasonable mind might



                                          2
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 3 of 11 PageID #: 699




 accept as adequate to support a conclusion." Id. (quotation omitted). Because

 the ALJ "is in the best position to determine the credibility of witnesses," Craft v.

 Astrue, 539 F.3d 668, 678 (7th Cir. 2008), this Court must accord the ALJ's

 credibility determination "considerable deference," overturning it only if it is

 "patently wrong." Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006)

 (quotations omitted).

        The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

 416.920(a)(4)(i)–(v) 1, evaluating the following, in sequence:

        (1) whether the claimant is currently [un]employed; (2) whether the
        claimant has a severe impairment; (3) whether the claimant's
        impairment meets or equals one of the impairments listed by the
        [Commissioner]; (4) whether the claimant can perform [his] past
        work; and (5) whether the claimant is capable of performing work in
        the national economy.


 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000), as amended (Dec. 13, 2000)

 (citations omitted). "If a claimant satisfies steps one, two, and three, [he] will

 automatically be found disabled. If a claimant satisfies steps one and two, but

 not three, then [he] must satisfy step four. Once step four is satisfied, the burden

 shifts to the SSA to establish that the claimant is capable of performing work in

 the national economy." Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995).




 1 The Code of Federal Regulations contains separate, parallel sections concerning Disability
 Insurance Benefits and SSI, which are identical in most respects. Cases, as here, may reference
 the section pertaining to the other type of benefits under the Social Security Act. Clifford, 227
 F.3d at 868 (citing 20 C.F.R. § 404.1520(a)(4)). Generally, a verbatim section exists establishing
 the same legal point with both types of benefits, such as the section substituted above. The
 Court will take care to detail any substantive differences that are applicable to the case but will
 not always reference the parallel section.

                                                 3
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 4 of 11 PageID #: 700




       After Step Three, but before Step Four, the ALJ must determine a

 claimant's residual functional capacity ("RFC") by evaluating "all limitations that

 arise from medically determinable impairments, even those that are not severe."

 Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ "may

 not dismiss a line of evidence contrary to the ruling." Id. The ALJ uses the RFC

 at Step Four to determine whether the claimant can perform his own past

 relevant work and if not, at Step Five to determine whether the claimant can

 perform other work. 20 C.F.R. § 416.920(a)(4)(iv)–(v). The burden of proof is on

 the claimant for Steps One through Four; only at Step Five does the burden shift

 to the Commissioner. See Clifford, 227 F.3d at 868.

       If the ALJ committed no legal error and substantial evidence exists to

 support the ALJ's decision, the Court must affirm the denial of benefits. Barnett,

 381 F.3d at 668.     When an ALJ's decision is not supported by substantial

 evidence, a remand for further proceedings is typically the appropriate remedy.

 Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award

 of benefits "is appropriate only where all factual issues have been resolved and

 the record can yield but one supportable conclusion." Id. (citation omitted).

                                       II.
                                   BACKGROUND

       The Plaintiff was 18 years old when his alleged disability began. [See Dkt.

 7-5 at 2.] He has completed the ninth grade and does not have a GED. [Dkt. 7-

 2 at 43–44.] He has a history of special education. [Dkt. 7-6 at 18.] He has




                                         4
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 5 of 11 PageID #: 701




 worked as a laborer, assembly line worker, and dishwasher/cook. [Dkt. 7-6 at

 18]. 2

           The ALJ followed the five-step sequential evaluation set forth by the SSA

 in 20 C.F.R. § 416.920(a)(4) and concluded that the Plaintiff was not disabled.

 [Dkt. 7-2 at 24.] Specifically, the ALJ found as follows:

       •   At Step One, the Plaintiff had not engaged in substantial gainful
           activity 3 since April 7, 2016, the application date. 4 [Dkt. 7-2 at 18.]

       •   At Step Two, he had "the following severe impairments: degenerative
           disc disease, borderline intellectual functioning, and depression."
           [Dkt. 7-2 at 18 (citation omitted).]

       •   At Step Three, he did not have an impairment or combination of
           impairments that met or medically equaled the severity of one of the
           listed impairments. 5 [Dkt. 7-2 at 18.]

       •   After Step Three but before Step Four, the Plaintiff had the RFC "to
           perform light work as defined in 20 CFR 416.967(b) except he can lift,
           carry, push or pull twenty pounds occasionally and ten pounds
           frequently. He can stand and walk six hours of an eight-hour workday
           and sit for six hours. He can occasionally stoop, balance, crouch,
           crawl, kneel, and climb stairs or ramps, but cannot climb ladders,
           ropes, scaffolds. He should not work around hazards such as
           unprotected heights, or unguarded, dangerous moving machinery. He
           should not be required to ambulate on wet or uneven surfaces. He is

 2The relevant evidence of record is amply set forth in the parties' briefs and need not be repeated
 here. Specific facts relevant to the Court's disposition of this case are discussed below.
 3 Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
 significant physical or mental activities) and gainful (i.e., work that is usually done for pay or
 profit, whether or not a profit is realized). 20 C.F.R. § 416.972(a).
 4   SSI is not compensable before the application date. 20 C.F.R. § 416.335
 5 When assessing the "paragraph B" criteria, the ALJ found that the Plaintiff had moderate
 limitations with concentration, persistence, or maintaining pace. [Dkt. 7-2 at 19.] The
 limitations identified in the paragraph B criteria are used to rate the severity of mental
 impairments at Steps Two and Three of the sequential evaluation process. 20 C.F.R. §
 416.920a(d)–(e). However, the RFC assessment used at Steps Four and Five requires a more
 detailed assessment by itemizing various functions contained in the broad categories found in
 paragraph B of the adult mental disorder listings. Social Security Ruling ("SSR") 96-8p (S.S.A.
 July 2, 1996), 1996 WL 374184, at *4.

                                                 5
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 6 of 11 PageID #: 702




        limited to work involving simple, repetitive tasks requiring occasional
        independent judgement regarding basic work processes and work
        goals from day to day should be static and predictable." [Dkt. 7-2 at
        20.]

    •   At Step Four, the Plaintiff did not have any past relevant work to
        consider. [Dkt. 7-2 at 23.]

    •   At Step Five, relying on the testimony of the vocational expert and
        considering the Plaintiff's age, education, work experience, and RFC,
        there were jobs that existed in significant numbers in the national
        economy that he could have performed through the date of the decision
        in representative occupations such as a sorter, routing clerk, and
        collator operator. [Dkt. 7-2 at 23–24.]

                                           III.
                                      DISCUSSION

        The Plaintiff raises a host of issues—arguing that:

        This Court must consider (1) whether the ALJ's [d]ecision is
        premised on cherry-picked evidence and fails to provide an accurate
        and logical bridge to support his critical conclusions and assertions;
        (2) whether the ALJ erred at Step Two (and beyond) given (a) the
        evidence of [the] Plaintiff's (i) anxiety disorder and (ii) underweight
        condition, and (b) the Agency's regulations requiring consideration
        of the combination of [the] Plaintiff's conditions, and (c) at all the
        Steps thereafter; (3) whether the ALJ erred in assessing [the]
        Plaintiff's mental impairments at Step Two and beyond given that
        the ALJ (a) erred in assessing the "B Criteria," which (b) flowed into
        the remainder of the [d]ecision; (4) whether the ALJ erred at Step
        Three in (a) failing to consider all relevant listings, and (b) failing to
        properly consider whether [the] Plaintiff's impairments, individually
        or in combination, medically equal a listing; (5) whether the ultimate
        residual functional capacity ("RFC") is supported given that (a) the
        ALJ erred in considering [the] Plaintiff's statements and (b) the ALJ
        erred in assessing the record; and, (6) whether the ALJ's Step Five
        determination is supported by substantial evidence given that the
        ALJ failed to provide a complete picture of [the] Plaintiff's functional
        capacity to the vocational expert in order to determine whether [the]
        Plaintiff was capable of performing any work.

 [Dkt. 10 at 2.] The Court addresses the arguments as necessary to resolve the

 appeal.

                                            6
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 7 of 11 PageID #: 703




       A. Concentration, Persistence, or Maintaining Pace

       The Plaintiff contends that the ALJ ignored evidence of more than

 moderate limitations with the Plaintiff's ability to concentrate, persist, or

 maintain pace. [Dkt. 10 at 25]; see supra note 5 (and accompanying text). The

 Plaintiff also contends that even assuming the ALJ's finding that he had

 moderate limitations in that domain, the ALJ's RFC assessment failed to

 adequately account for those limitations. [Dkt. 10 at 30–31.]

       Concerning the latter contention, the Seventh Circuit has repeatedly

 cautioned that "someone with problems concentrating might not be able to

 complete a task consistently over the course of a workday, no matter how simple

 it may be." Martin v. Saul, 950 F.3d 369, 373–74 (7th Cir. 2020) (collecting

 cases); see Craft v. Astrue, 539 F.3d 668, 677–78 (7th Cir. 2008) (restricting RFC

 to unskilled work did not consider difficulties with memory, concentration, or

 mood swings); see also Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015) (citing

 Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014) (additional citations omitted)

 (RFC limited to simple, repetitive, routine tasks did not            account for

 temperamental deficiencies with carrying out those tasks).

       The Plaintiff attended two psychological consultative examinations at the

 request of the SSA with Steven L. Marlow, Ph.D. On February 11, 2015, Dr.

 Marlow reviewed the Plaintiff's relevant history including his education through

 the ninth grade in learning disability classes for math, writing, and speech, as

 well as his employment that has lasted two weeks at the longest with the most

 recent attempt ending because of a combination of back pain, chest pain,


                                         7
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 8 of 11 PageID #: 704




 anxiety, and panic. [Dkt. 7-7 at 37.] Dr. Marlow's examination revealed that the

 Plaintiff's "immediate memory was in the mentally deficient range" based on

 digit-span testing. [Dkt. 7-7 at 38.] His mood was "dysphoric" and his affect

 was "anxious." [Dkt. 7-7 at 39.] The Plaintiff reported symptoms consistent with

 Dr. Marlow's diagnosis of Generalized Anxiety Disorder including "being easily

 fatigued, difficulty concentrating, irritability, muscle tension, and sleep

 disturbance." [Dkt. 7-7 at 39–40.] The Plaintiff's "mental control appeared to be

 in the mentally deficient range." [Dkt. 7-7 at 39.]

       Dr. Marlow provided a medical source statement that the Plaintiff had

 "average understanding, poor memory, poor concentration, and average

 persistence." [Dkt. 7-7 at 39.] "He is unable to keep up with the pace of the

 workplace environment. Claimant can do simple tasks." [Dkt. 7-7 at 39.]

       At the second consultative appointment on July 5, 2016, Dr. Marlow's

 examination revealed similar findings including deficiencies with the Plaintiff's

 immediate memory and mental control, his mood was depressed, and he

 reported severe symptoms of anxiety.        [Dkt. 7-11 at 41–42.]   Dr. Marlow

 diagnosed Borderline Intellectual Functioning based on IQ testing, Major

 Depressive Disorder, recurrent, moderate, and Generalized Anxiety Disorder.

 [Dkt. 7-11 at 42–43.]

       Dr. Marlow's medical source statement concluded that the Plaintiff had

 "average levels of memory and understanding. He ha[d] poor levels of persistence

 and concentration," and he could "complete simple tasks." [Dkt. 7-11 at 42.]




                                         8
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 9 of 11 PageID #: 705




        The ALJ addressed Dr. Marlow's medical source statements that the

 Plaintiff "would have difficulty with changes in the work environment and would

 be unable to keep up with the pace of the workplace environment but could do

 simple tasks." [Dkt. 7-2 at 22 (record citations omitted).] The ALJ explained

 that he gave "Dr. Marlow'[s] opinion regarding simple tasks appropriate weight

 as it is reasonably consistent with the overall medical evidence." [Dkt. 7-2 at

 22.]

        The SSA requires that the "RFC assessment must always consider and

 address medical source opinions.      If the RFC assessment conflicts with an

 opinion from a medical source, the adjudicator must explain why the opinion

 was not adopted." SSR 96-8p, 1996 WL 374184, at *7. The Seventh Circuit has

 also explained that the "ALJ is not required to adopt the recommendations of an

 examining physician. But when a physician provides significant evidence that

 cuts against the conclusion reached by the ALJ, the ALJ must provide enough

 analysis to allow a re-viewing court some idea of why [he] rejected it." Spicher v.

 Berryhill, 898 F.3d 754, 757-58 (7th Cir. 2018) (citing Clifford, 227 F.3d at 873-

 74; Rohan v. Chater, 98 F.3d 966, 971 (7th Cir. 1996)). An ALJ must provide a

 "good explanation" for rejecting the opinion of a consultative examiner who

 examined the claimant at the request of the agency. Beardsley v. Colvin, 758

 F.3d 834, 839 (7th Cir. 2014) (citing Gudgel v. Barnhart, 345 F.3d 467, 470 (7th

 Cir. 2003) ("An ALJ can reject an examining physician's opinion only for reasons

 supported by substantial evidence in the record; a contradictory opinion of a

 non-examining physician does not, by itself, suffice."); 20 C.F.R. § 404.1527(c)(1)


                                         9
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 10 of 11 PageID #: 706




  ("Generally, we give more weight to the opinion of a source who has examined

  you than to the opinion of a source who has not examined you.").

        The ALJ's RFC assessment did not include any limitations consistent with

  Dr. Marlow's examination findings and medical source statements that the

  Plaintiff would have deficiencies with memory, concentration, and maintaining

  pace. The ALJ did not explain why corresponding limitations were rejected but

  only a limitation to simple tasks was adopted. The ALJ also did not address

  relevant aspects of the record, including Dr. Marlow's diagnosis of Generalized

  Anxiety Disorder, as well as the Plaintiff's testimony that he could not read a

  newspaper or write a letter that would be understood by anyone other than his

  wife. [See Dkt. 7-2 at 44.]

        The ALJ's failure to grapple with the relevant record is error. Accordingly,

  remand is necessary for further consideration of the Plaintiff's RFC.

        B. Remaining Arguments

        Having found remand to be warranted for further consideration of the

  evidence addressed above, the Court declines to analyze the Plaintiff's remaining

  arguments.    As always, the ALJ should consider the Plaintiff's combined

  impairments. The Plaintiff is free to pursue any arguments based on the record,

  as well as produce evidence to fill any gaps necessary to adjudication of his claim.

                                          IV.
                                     CONCLUSION

        For the reasons detailed herein, the Court REVERSES the ALJ's decision

  denying the Plaintiff benefits and REMANDS this matter for further proceedings



                                          10
Case 2:19-cv-00513-JPH-DLP Document 18 Filed 03/31/21 Page 11 of 11 PageID #: 707




  under 42 U.S.C. § 405(g) (sentence 4) as detailed above. Final judgment will

  issue accordingly.

  SO ORDERED.

 Date: 3/31/2021




  Distribution:

  Catherine Seagle
  SOCIAL SECURITY ADMINISTRATION
  catherine.seagle@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov

  Adriana Maria de la Torre
  THE DE LA TORRE LAW OFFICE LLC
  adriana@dltlawoffice.com




                                       11
